                                          Case 3:16-cv-04270-RS Document 428 Filed 09/10/21 Page 1 of 7




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                  UNITED STATES DISTRICT COURT

                                   8                                 NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                         NAVJEET SINGH BANGA,
                                  10                                                        Case No. 16-cv-04270-RS
                                                        Plaintiff,
                                  11
                                                 v.                                         ORDER REGARDING MOTIONS IN
                                  12                                                        LIMINE
Northern District of California
 United States District Court




                                         CHRIS GUS KANIOS, et al.,
                                  13
                                                        Defendants.
                                  14

                                  15

                                  16          The parties’ motions in limine have been briefed. The following rulings will enter.

                                  17   Plaintiff’s Motions

                                  18          1. Motion to “exclude all argument, testimony, and evidence re: Defendants’ alleged
                                                 claim for failure to exhaust internal and external remedies unsupported by discovery
                                  19
                                                 responses”
                                  20          Plaintiff seeks a sanction under Federal Rule of Civil Procedure 37 precluding Defendants
                                  21   from using any material related to the affirmative defense that he did not exhaust administrative
                                  22   remedies before filing suit. He explains that they submitted objections to his interrogatory on this
                                  23   subject but provided no substantive response. Plaintiff omits, however, Magistrate Judge Ryu’s
                                  24   February 27, 2020 ruling denying his motion to compel further response. Because there was no
                                  25   discovery violation, the motion is denied.
                                  26
                                              2. Motion to “exclude all argument, testimony, and evidence that Defendants refunded
                                  27             Banga’s summer 2016 tuition associated with his summer classes”

                                  28          Plaintiffs seeks a sanction under Federal Rule of Civil Procedure 37 precluding Defendants
                                          Case 3:16-cv-04270-RS Document 428 Filed 09/10/21 Page 2 of 7




                                   1   from introducing any documents corroborating Defendants’ contention that they refunded

                                   2   Plaintiff’s summer 2016 tuition. He contends their objections to his request for admission on this

                                   3   point was improper and that they failed to produce a copy of the check or any correspondence with

                                   4   the Department of Education. At the summary judgment stage, this Court held that a genuine

                                   5   dispute of fact existed as to whether Defendants refunded the Summer 2016 tuition because they

                                   6   failed to produce any evidence of the refund. Now, Defendants invoke an attachment to a

                                   7   declaration by Kimberly Madison in support of their motion for summary judgment indicating

                                   8   John F. Kennedy University (“JFKU”) “will” refund the Department of Education the relevant

                                   9   portion of Plaintiff’s summer tuition. Plaintiff clarifies this document was never produced to him.

                                  10   While Defendants will not be sanctioned or precluded from discussing the refund issue at trial,

                                  11   they may not rely on documents, including the exhibit attached to the declaration of Kimberly

                                  12   Madison, not previously produced to Plaintiff.
Northern District of California
 United States District Court




                                  13          3. Motion to “preclude Defendants from introducing any evidence, argument and
                                                 testimony relating to undue hardship defense”
                                  14
                                              Plaintiff contends that though Defendants maintain that providing his requested
                                  15
                                       accommodation would have caused them undue burden, they “failed to provide any factual bases
                                  16
                                       and evidence in support of their claim of undue hardship.” Motion in limine (“MIL”) 3 at 3. The
                                  17
                                       motion is both overbroad and improperly seeks to dispose of a dispositive issue. It furthermore
                                  18
                                       belatedly seeks to relitigate objections to two responses to interrogatories already considered and
                                  19
                                       denied by Magistrate Judge Ryu. It is accordingly denied without prejudice. To the extent Plaintiff
                                  20
                                       wishes to object at trial to specific pieces of evidence because they were sought but not produced
                                  21
                                       to him, he may do so.
                                  22

                                  23          4. Motion to “preclud[e] Defendants from introducing any argument, testimony, and
                                                 evidence relating to the matters admitted in requests for admissions”
                                  24
                                              Plaintiff seeks (1) a jury instruction explaining that matters admitted in response to
                                  25
                                       Requests for Admissions (“RFAs”) are conclusively established and (2) an order precluding
                                  26
                                       Defendants from contradicting matters admitted in response to RFAs. Specifically, he seeks to
                                  27
                                       preclude Defendants from discussing that he “had no right to a private room of his choice because
                                  28                                                                      ORDER REGARDING MOTIONS IN LIMINE
                                                                                                                 CASE NO. 16-cv-04270-RS
                                                                                        2
                                           Case 3:16-cv-04270-RS Document 428 Filed 09/10/21 Page 3 of 7




                                   1   he provided no medical documentation to support this request for a distraction-free testing room”

                                   2   because Defendants “neither admitted nor denied” RFAs probing this point and sets forth

                                   3   Defendants’ boilerplate objections to 11 RFAs. MIL 4 at 3 (deemphasized). Though Defendants

                                   4   did not expressly admit or deny the RFAs, Magistrate Judge Ryu previously held that no further

                                   5   response was required as to 9 of the RFAs and Plaintiff did not timely object to the other two,

                                   6   RFAs 79 and 80. Because Defendants did not actually admit any of the 11 RFAs, the subject

                                   7   matter contained within them cannot be deemed admitted. The request for a jury instruction is

                                   8   premature in that it is not evident that RFAs will be admitted at trial.

                                   9             5. Motion to “exclude all argument, testimony, and evidence that Plaintiff’s proposed
                                                    accommodation was per se unreasonable”
                                  10
                                                 Plaintiff alleges that Defendants have maintained throughout the litigation that they did not
                                  11
                                       provide him with his preferred exam room “because of a scheduling issue,” not “because of his
                                  12
Northern District of California
 United States District Court




                                       disability.” MIL 5 at 3 (deemphasized). As a result, he now moves to preclude Defendants from
                                  13
                                       offering “any new, and undisclosed basis at the eleventh hour that Banga only preferred a left-side
                                  14
                                       room and having to accommodate a preference is per se unreasonable.” Id. (deemphasized)
                                  15
                                       (internal quotation marks omitted). Plaintiff attacks Defendants’ responses to interrogatories 7 and
                                  16
                                       8 without acknowledging that Magistrate Judge Ryu already concluded that no further response
                                  17
                                       was required. The motion is denied because it is nonsensical and appears to seek a dispositive
                                  18
                                       ruling.
                                  19
                                                 6. Motion to “preclude admission of Defendants’ affirmative defenses”
                                  20
                                                 Plaintiff alleges Defendants have not produced any evidence in support of their affirmative
                                  21
                                       defenses. He takes issue with Defendants’ responses to interrogatories 25, 26, 27, 28 and 78 as
                                  22
                                       well as requests for production 74, 75, and 76 and argues they failed to supplement their answers
                                  23
                                       in violation of Federal Rule of Civil Procedure 26(e). Essentially, he contends he has to prepare
                                  24
                                       for trial without knowing on which documents or factual bases Defendants will rely to prove their
                                  25
                                       affirmative defenses. Nonetheless, Magistrate Judge Ryu already denied Plaintiff’s motion to
                                  26
                                       compel further responses as to each of the above-listed interrogatories. He also waived the right to
                                  27

                                  28                                                                        ORDER REGARDING MOTIONS IN LIMINE
                                                                                                                   CASE NO. 16-cv-04270-RS
                                                                                           3
                                          Case 3:16-cv-04270-RS Document 428 Filed 09/10/21 Page 4 of 7




                                   1   object to the requests for production by not filing a motion to compel at that time. The motion is

                                   2   therefore denied.

                                   3          7. Motion to “strik[e] Defendants’ unverified interrogatory answers and precluding any
                                                 undisclosed or improperly disclosed witness from testifying”
                                   4
                                              Magistrate Judge Ryu already considered Plaintiff’s objections to the relevant
                                   5
                                       interrogatories at the December 5, 2019 discovery hearing. She concluded Doreen Alfaro’s
                                   6
                                       verifications were sufficient as to the interrogatories aimed at all Defendants. She ordered
                                   7
                                       supplemental verifications as to some other interrogatories, which the Defendants aver they served
                                   8
                                       as directed. She denied Plaintiff’s motion to compel further responses to many of the
                                   9
                                       interrogatories. Defendants timely submitted supplementations on those ordered. Because
                                  10
                                       Defendants have not committed a discovery violation, the motion is denied.
                                  11

                                  12          8. Motion to “exclude all argument, testimony, and evidence not produced by Defendants
Northern District of California




                                                 before discovery cut off”
 United States District Court




                                  13
                                              Plaintiff moves to exclude the introduction of evidence not produced in response to
                                  14
                                       Requests for Production (“RFPs”) 55, 56, 57, 58, 59, 60, and 61. These requests each sought
                                  15
                                       “[a]ny and all documents tending to support or refute” affirmative defenses 2, 3, 4, 12, 14, 19, and
                                  16
                                       20, respectively. MIL 8 at 3–4. Defendants provided the same boilerplate objection to all the
                                  17
                                       enumerated RFPs. Because Judge Ryu already denied Plaintiff’s request to compel further
                                  18
                                       response, the motion is denied without prejudice. Plaintiff is entitled to challenge at trial any
                                  19
                                       documents he believes were properly sought but not produced.
                                  20
                                              9. Motion to “exclude testimony by Defendants’ non-retained experts”
                                  21
                                              Plaintiff seeks to prohibit Defendants from calling the following witnesses at trial: (1)
                                  22
                                       Chris Gus Kanios, (2) Dean Barbieri, (3) Eleanor Armstrong, (4) Debra Bean, (5) Sarah Mraule,
                                  23
                                       (6) Doreen Alfaro, (7) Matt Taxman, (8) Lynden Tripp, and (9) Marie Pavone. He alleges that
                                  24
                                       though Defendants seek to call them as non-retained expert witnesses, they have not complied
                                  25
                                       with Federal Rule of Civil Procedure 26(a)(2)(C)(ii), which requires a “summary of the facts and
                                  26
                                       opinions to which the witness[es] [are] expected to testify.” Because none of the nine individuals
                                  27
                                       were ever designated as non-retained experts, the motion is denied. Should the witnesses offer
                                  28                                                                       ORDER REGARDING MOTIONS IN LIMINE
                                                                                                                  CASE NO. 16-cv-04270-RS
                                                                                          4
                                           Case 3:16-cv-04270-RS Document 428 Filed 09/10/21 Page 5 of 7




                                   1   expert economic or vocational rehabilitation testimony at trial, Plaintiff may challenge them at that

                                   2   time.

                                   3           10. Motion to exclude expert witness Dr. George Woods

                                   4           This Court’s order on September 5, 2020 already determined the extent to which Dr.

                                   5   George Woods may offer testimony. He was not required to provide an updated report in

                                   6   conformity with that order. It must be noted, however, that of the example of expert opinions

                                   7   offered in Defendants’ opposition, only the third and potentially fifth conclusions conform with

                                   8   that order.

                                   9           11. Motion to “preclude Defendants from introducing irrelevant evidence”

                                  10           Plaintiff seeks an order prohibiting Defendants from presenting evidence “relating in any

                                  11   way related [sic] to Plaintiff’s scholastic record prior to his admittance into JFKU Law School and

                                  12   Plaintiff’s medical records to dispute that he is not a qualified individual under Title III [of] the
Northern District of California
 United States District Court




                                  13   ADA and § 504 of the Rehabilitation Act[.]” MIL 11 at 3. He also appears to seek to exclude any

                                  14   evidence from Dr. Steven Woznaik, Plaintiff’s psychiatrist. The motion is nonsensical and

                                  15   overbroad. It is on that basis denied without prejudice. Plaintiff may bring relevancy challenges to

                                  16   particular pieces of evidence at trial.

                                  17           12. Motion to “exclude report and testimony of Defendants’ rebuttal expert witness Paul A.
                                                   Zimmer”
                                  18
                                               Paul A. Zimmer is a Certified Public Accountant and certified in financial forensics. He is
                                  19
                                       offered to rebut the conclusions of Plaintiff’s financial damages expert Sidney Blum. Plaintiff
                                  20
                                       alleges Zimmer neither identifies his methods nor reliably applies those methods to the facts. A
                                  21
                                       review of Zimmer’s report suggests he provides just enough. He critiques Blum for opining on
                                  22
                                       Plaintiff’s chances of graduating law school, passing the bar, securing employment at $88,437 per
                                  23
                                       year in contravention of the American Institute of Certified Public Accountants practice aid for
                                  24
                                       “Measuring Damages Involving Individuals,” which requires damages to be based on reasonably
                                  25
                                       certain assumptions. He concludes that because Blum’s assumptions are unfounded, the damages
                                  26
                                       analysis is speculative. Zimmer has thus identified the method underpinning his opinion and the
                                  27

                                  28                                                                        ORDER REGARDING MOTIONS IN LIMINE
                                                                                                                   CASE NO. 16-cv-04270-RS
                                                                                          5
                                           Case 3:16-cv-04270-RS Document 428 Filed 09/10/21 Page 6 of 7




                                   1   motion is denied. Plaintiff is, however, of course entitled to argue at trial that Zimmer’s short

                                   2   report is entitled to little weight.

                                   3

                                   4   Defendants’ Motions

                                   5             1. Motion to “bifurcate the issue of punitive damages”

                                   6             Federal Rule of Civil Procedure 42(b) empowers the district court to bifurcate issues “[f]or

                                   7   convenience, to avoid prejudice, or to expedite and economize[.]” Whether to bifurcate is left to

                                   8   the discretion of the district judge. Defendants make only boilerplate arguments in support of the

                                   9   motion and do not identify any specific prejudice they might face. The motion is accordingly

                                  10   denied.

                                  11             2. Motion and “supplemented motion” to exclude expert witness Sidney Blum

                                  12             Defendants argue Sidney Blum’s expert testimony and report are inadmissible because (1)
Northern District of California
 United States District Court




                                  13   he provides opinions in a field in which he is not qualified, (2) he provides opinions based on

                                  14   unreliable data, (3) his opinions will not aid the trier of fact, and (4) the danger of unfair prejudice

                                  15   and the potential to mislead the jury outweigh any probative value. Blum’s two major conclusions

                                  16   are that (1) Plaintiff is owed $2,971 in outstanding financial aid and (2) Plaintiff lost $386,164 in

                                  17   income as a result of Defendants’ conduct. He anchors his first opinion in little more than

                                  18   Plaintiff’s insistence that he should have been refunded that amount. He founds his second opinion

                                  19   in the assumptions that Plaintiff would have graduated from law school, passed the bar exam on

                                  20   the first try, and found employment as an attorney earning $88,437 per year. Yet Blum is not a

                                  21   vocational expert. He offers no basis to conclude he has any expert knowledge about graduation

                                  22   rates, the California bar, or attorney employment prospects. Furthermore, his conclusion that

                                  23   Plaintiff would have earned “fringe benefits” synthesized an article from the websites “Above the

                                  24   Law” and “Smitheconomics.com” to conclude Plaintiff would have earned 25% of his salary in

                                  25   fringe benefits. Lastly, Blum’s conclusion that Plaintiff mitigated his damages by applying to four

                                  26   comparable law schools is outside the scope of his expertise. Because Blum does not base his

                                  27   opinion on reliable methods, he cannot be considered an expert under Federal Rule of Evidence

                                  28                                                                        ORDER REGARDING MOTIONS IN LIMINE
                                                                                                                   CASE NO. 16-cv-04270-RS
                                                                                          6
                                          Case 3:16-cv-04270-RS Document 428 Filed 09/10/21 Page 7 of 7




                                   1   702. On this record, it appears questionable that Blum is in a position to provide admissible expert

                                   2   testimony on the issues identified. At the pre-trial conference in this action Defendants may renew

                                   3   their motion to exclude Blum’s expert testimony.

                                   4

                                   5   IT IS SO ORDERED.

                                   6

                                   7   Dated: September 10, 2021

                                   8                                                   ______________________________________
                                                                                       RICHARD SEEBORG
                                   9                                                   Chief United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                                     ORDER REGARDING MOTIONS IN LIMINE
                                                                                                                CASE NO. 16-cv-04270-RS
                                                                                        7
